                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

DANIEL W. VLACH, Owner, LGM
Services LLC, and AMY N. MARRS,
Owner, LGM Services LLC,,                                8:19-CV-198

                   Petitioners,
                                                            ORDER
vs.

UNITED STATES,

                   Respondent.


      This matter is before the Court on the Magistrate Judge's Findings and
Recommendation (filing 18) that this case be dismissed for want of prosecution.
The petitioners have not objected to the findings and recommendation, and the
time for doing so has elapsed. See NECivR 72.2(a); see also Fed. R. Civ. P. 6(d).
The findings and recommendation expressly advised that "failing to file an
objection to this recommendation as provided in the local rules of this court
may be held to be a waiver of any right to appeal the court's adoption of the
recommendation." Filing 18 at 2; see Williams v. Wells Fargo Bank, N.A., 901
F.3d 1036, 1042 (8th Cir. 2018).
      Title 28 U.S.C. § 636(b)(1) provides for de novo review of a Magistrate
Judge's findings or recommendations only when a party objects to them. Peretz
v. United States, 501 U.S. 923 (1991). Failure to object to a finding of fact in a
Magistrate Judge's recommendation may be construed as waiving the right to
object to the Court's order adopting the recommendation of the finding of fact.
NECivR 72.2(f). And the failure to file an objection eliminates not only the need
for de novo review, but any review by the Court. Thomas v. Arn, 474 U.S. 140
(1985); Leonard v. Dorsey & Whitney LLP, 553 F.3d 609 (8th Cir. 2009); see
also United States v. Meyer, 439 F.3d 855, 858-59 (8th Cir. 2006). Accordingly,


      IT IS ORDERED:


      1.    The Magistrate Judge's Findings and Recommendation
            (filing 18) are adopted.


      2.    This case is dismissed.


      3.    A separate judgment will be entered.


      Dated this 24th day of September, 2019.


                                             BY THE COURT:



                                             John M. Gerrard
                                             Chief United States District Judge




                                       -2-
